Per Curiam.
After a trial by jury the defendant was convicted of robbery armed, MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). The defendant contends that the trial court erred in denying his motion for a mistrial.
The motion for a mistrial was based on the alleged prejudice caused by the presence of a sawed-off shotgun in the courtroom even though the gun was never admitted into evidence. The prosecution’s chief witness identified the gun as similar to one used in the holdup, but when an objection was made to its admission into evidence the prosecutor withdrew his motion that the gun be admitted. The motion was not renewed. The defendant admitted that he was at the scene when the crime was committed and that a sawed-off shotgun was used by the holdup men, but denied that he participated in the commission of the crime.
Under the circumstance that a shotgun like the one exhibited to the jury was used in the commission of the crime was not disputed, the issue being whether the defendant participated in committing the crime, the people’s failure to lay a proper foundation for the admission of the gun into evidence did not require the granting of a mistrial. Thus, we find no reversible error.
Affirmed.